IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 2, 2007

                                     No. 07-60042                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


JAMES WINFUN

                                                  Plaintiff-Appellant
v.

DAIMLERCHRYSLER CORPORATION

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                      for the Northen District of Mississippi
                              USDC No. 3:05-CV-138


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       This is an appeal in a civil action raising products liability claims. We
have diversity jurisdiction, 28 U.S.C. § 1332, and apply the substantive law of
Mississippi. Erie v. Tompkins, 304 U.S. 64, 78 (1938). Plaintiff-Appellant,
James Winfun (“Winfun”) appeals two orders of the District Court: an order
striking his expert witness designation and an order granting summary




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-60042

judgment in favor of Defendant-Appellee Daimler Chrysler Corporation
(“Chrysler”). We affirm.
                                        I
      This case arose out of an automobile crash.       Winfun was driving a
Chrysler-manufactured Jeep Liberty when he lost control of the automobile and
crashed. Winfun was not wearing a seatbelt, and the airbags did not deploy.
During the crash, Winfun suffered injuries to his face, arms, and legs. Winfun
claims that Chrysler is liable for the injuries he sustained under the following
theories: design defect, manufacturing defect, failure to warn, breach of express
or implied warranty, negligent design, and negligent manufacture.
      The District Court’s original case management order required Winfun to
designate expert witnesses by June 14, 2006. One week before the deadline,
Winfun moved for an extension of time. The District Court granted a one-month
extension. On July 14, 2006, Winfun designated an expert witness, but his
designation was not accompanied by a report as required by Fed. R. Civ. P.
26(a)(2)(b). Accordingly, Chrysler moved to strike Winfun’s expert. The District
Court granted the motion.      Chrysler then moved for summary judgment.
Winfun did not oppose it. The District Court granted summary judgment in
favor of Chrysler.
                                       II
      We review a District Court’s “decision to strike a[n expert] report for
failure to meet a deadline” under the deferential abuse of discretion standard.
Boudreaux v. U.S., 280 F.3d 461, 469 n. 4 (5th Cir. 2002). The District Court has
broad discretion in discovery matters. Sierra Club, Lone Star Chapter v. Cedar
Point Oil Co., Inc., 73 F.3d 546, 569 (5th Cir. 1996) (internal quotations and
citations omitted). Accordingly, we reverse discovery rulings only in “unusual”
and “exceptional” cases. Id.



                                       2
                                  No. 07-60042

        The District Court’s decision to strike Winfun’s expert was neither
unusual nor exceptional. Winfun argues that the District Court abused its
discretion by striking his expert designation merely because it was not
accompanied by an expert report. This argument gives short shrift to the
Federal Rules, which plainly require an expert disclosure to be “accompanied by
a written report prepared and signed by the witness.” Fed. R. Civ. P. 26(a)(2)(b).
Winfun did not comply with this requirement despite the fact that the District
Court already had granted a one-month extension to designate experts. In light
of the District Court’s “broad” and “considerable” discretion in discovery matters,
Sierra Club, 73 F.3d at 569, we cannot say that the District Court abused its
discretion in striking Winfun’s expert witness. See Boudreaux, 280 F.3d at 469
n. 4.
                                        III
        We review a grant of summary judgment de novo, applying the same
standard as the District Court. Scallan v. Duriron, Co., Inc., 11 F.3d 1249, 1251
(5th Cir. 1994) (internal quotations and citations omitted). Although summary
judgment is rarely appropriate in products liability cases, it is nonetheless
appropriate if there is no genuine issue of material fact and the moving party is
entitled to judgment as a matter of law. Id. Chrysler, the moving party, bore
the initial burden of “informing the District Court of the basis for its motion, and
identifying those portions of the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, which
it believes demonstrate the absence of a genuine issue of material fact.” Celotex
Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citations omitted). Once Chrysler’s
burden was met, the burden shifted to Winfun, the nonmovant, to “go beyond the
pleadings and designate specific facts showing that there is a genuine issue for
trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).



                                         3
                                 No. 07-60042

      The District Court granted summary judgment on all of Winfun’s claims
because Winfun did not properly designate expert testimony that could create
a genuine issue of material fact. In reaching its decision, the District Court
observed:
      It is clear that complex product liability claims such as those
      presented in this case, including the Plaintiff’s crashworthiness and
      negligence claims, must be supported by expert testimony. See e.g.,
      Forbes v. General Motors Corp., No. 2003-CA-01201-COA, 2005 WL
      226105 (Miss. Ct. App. Feb. 1, 2005).

      The District Court erred in relying on the Mississippi Court of Appeals’
decision in Forbes to dismiss all of Winfun’s claims because the Mississippi
Supreme Court reversed, in part, the Forbes decision more than six months
before the District Court issued its order. See Forbes v. General Motors Corp.,
955 So. 2d 869, 877-78 (Miss. 2006). Like Winfun, the plaintiff in Forbes sued
the manufacturer of her automobile after she was injured in a crash in which the
airbags did not deploy. Id. at 871-72. The Mississippi Supreme Court held that
the plaintiff was not required to offer expert testimony to support her breach of
warranty claim. Id. at 877-78. The Mississippi Supreme Court also suggested,
but did not hold, that expert testimony may not be required to support any
products liability claim. Id. At minimum, Winfun’s failure properly to offer
expert testimony, standing alone, cannot destroy his breach of warranty claims.
See id.
      We need not decide whether Winfun’s failure properly to offer expert
testimony destroys his other claims because another basis exists in the record
to affirm the District Court’s grant of summary judgment on all his claims. See
e.g., Hegna v. Islamic Republic of Iran, 376 F.3d 485, 493 (5th Cir. 2004) (“[W]e
may affirm for any reason the record supports.”) (citations omitted). Chrysler
identified sufficient record evidence to establish that there is no genuine issue
of material fact, and that Chrysler is entitled to judgment as a matter of law.

                                       4
                                 No. 07-60042

See Celotex 477 U.S. at 323. Winfun did not oppose summary judgment and did
not designate any specific material facts showing a genuine issue for trial. See
Little, 37 F.3d at 1075. We likewise find none. Accordingly, we affirm the
District Court’s grant of summary judgment in favor of Chrysler on all Winfun’s
claims.
      AFFIRMED.




                                       5